HERBALIFE LTD. Exhibit 10.7

AMENDED AND RESTATED 2005 STOCK INCENTIVE PLAN

1. Purpose. The purpose of this Herbalife Ltd. 2005 Stock Incentive Plan (the “
Plan ”) is to enable Herbalife Ltd. (the “ Company ”) to attract, motivate,
reward and retain its directors, officers, employees and consultants, and to
further align the interests of such persons with those of the stockholders of
the Company by providing for or increasing the proprietary interest of such
persons in the Company.

2. Definitions. As used in the Plan, the following terms shall have the meanings
set forth below:

(a) “ Award ” means a grant of an Option, a Stock Appreciation Right, Restricted
Stock, a Stock Unit, a Performance Unit, or a Dividend Equivalent granted to a
Participant pursuant to the provisions of the Plan.

(b) “ Award Agreement ” means a written agreement or other instrument as may be
approved from time to time by the Committee evidencing the grant of each Award.

(c) “ Board ” means the Board of Directors of the Company.

(d) “ Change of Control ” means the first to occur of:

(i) an acquisition (other than directly from the Company after advance approval
by a majority of the Incumbent Board) of Common Shares or other voting
securities of the Company by any “person” (as the term person is used for
purposes of Section 13(d) or 14(d) of the Exchange Act), other than the Company,
any Subsidiary, any employee benefit plan of the Company or any Subsidiary, or
any person in connection with a transaction described in clause (iii) of this
Section 2(d), immediately after which such person has “beneficial ownership”
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or
more of the then outstanding Common Shares or the combined voting power of the
Company’s then outstanding voting securities;

(ii) the individuals who, as of the Effective Date, are members of the Board
(the “ Incumbent Board ”), cease for any reason during any 24-month period to
constitute at least a majority of the members of the Board; provided, however,
that if the election, or nomination for election by the Company’s common
stockholders, of any new director was approved by a vote of at least a majority
of the Incumbent Board, such new director shall, for purposes of the Plan, be
considered as a member of the Incumbent Board; or

(iii) the consummation of: (A) a merger, consolidation or reorganization with or
into the Company, unless the voting securities of the Company, immediately
before such merger, consolidation or reorganization, own directly or indirectly
immediately following such merger, consolidation or reorganization, at least 50%
of the combined voting power of the outstanding voting securities of the entity
resulting from such merger or consolidation or reorganization in substantially
the same proportion as their ownership of the voting securities immediately
before such merger, consolidation or reorganization; (B) a complete liquidation
or dissolution of the Company; or (C) the sale, lease, transfer or other
disposition of all or substantially all of the assets of the Company to any
person (other than a transfer to a Subsidiary).

(e) “ Code ” means the Internal Revenue Code of 1986, as amended from time to
time, and the rulings and regulations issued thereunder.

(f) “ Committee ” means the Compensation Committee of the Board.

(g) “ Common Shares ” means the Company’s common shares, par value $.001,
subject to adjustment as provided in Section 12.

(h) “ Dividend Equivalent ” means an Award granted to a Participant pursuant to
Section 11.

(i) “ Fair Market Value ” means, as of any date, the closing price for a Common
Share reported for that date by the New York Stock Exchange (or such other stock
exchange or quotation system on which such shares are then listed or quoted) or,
if no Common Shares are traded on the New York Stock Exchange (or such other
stock exchange or quotation system) on the date in question, then for the next
preceding date for which such shares traded on the New York Stock Exchange (or
such other stock exchange or quotation system). In the event that the Common
Shares are not listed or quoted on any stock exchange or quotation system, the
Fair Market Value shall be determined by the Committee in its sole discretion in
a manner consistent with Section 409A of the Code,.

(j) “ Incentive Stock Option ” means a stock option that is intended to qualify
as an “incentive stock option” within the meaning of Section 422 of the Code.



--------------------------------------------------------------------------------

(k) “ Option ” means an Incentive Stock Option and/or a stock option that is not
intended to qualify as an Incentive Stock Option, in each case, granted pursuant
to Section 7.

(l) “ Participant ” means any individual described in Section 3 to whom Awards
have been granted from time to time by the Committee and any authorized
transferee of such individual.

(m) “ Performance Award ” means an Award, the grant, issuance, retention,
vesting or settlement of which is subject to satisfaction of one or more
Qualifying Performance Criteria.

(n) “ Performance Unit ” means a bonus opportunity awarded under Section 10
pursuant to which a Participant may become entitled to receive an amount based
on satisfaction of such performance criteria as are specified in the Award
Agreement.

(o) “ Prior Plan ” means the Company’s 2004 Stock Incentive Plan.

(p) “ Restricted Stock ” means Common Shares granted pursuant to Section 9.

(q) “ Stock Unit ” means an Award granted to a Participant pursuant to
Section 9, pursuant to which Common Shares may be issued in the future.

(r) “ Stock Appreciation Right ” means a right granted pursuant to Section 8
that entitles the Participant to receive, in cash or Common Shares or a
combination thereof, as determined by the Committee, an amount equal to or
otherwise based on the excess of (i) the Fair Market Value of a specified number
of Common Shares at the time of exercise over (ii) the exercise price of the
right, as established by the Committee on the date of grant.

(s) “ Subsidiary ” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company where each of the corporations
in the unbroken chain other than the last corporation owns stock possessing at
least 50% or more of the total combined voting power of all classes of stock in
one of the other corporations in the chain, and if specifically determined by
the Committee in the context other than with respect to Incentive Stock Options,
may include an entity in which the Company has a significant ownership interest
or that is directly or indirectly controlled by the Company.

(t) “ Substitute Awards ” means Awards granted or Common Shares issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted, or the right or obligation to make future awards, by a company acquired
by the Company or any Subsidiary or with which the Company or any Subsidiary
combines.

3. Eligibility. Any person who is a current or prospective director, officer or
employee (within the meaning of Section 303A.08 of the New York Stock Exchange
Listed Company Manual) of the Company or of any Subsidiary shall be eligible for
selection by the Committee for the grant of Awards hereunder. In addition any
person who has been retained to provide consulting, advisory or other services
to the Company or to any Subsidiary shall be eligible for selection by the
Committee for the grant of Awards hereunder. Options intending to qualify as
Incentive Stock Options may only be granted to employees of the Company or any
Subsidiary.

4. Effective Date and Termination of Plan. This Plan was adopted by the Board as
of September 23, 2005, and it will become effective (the “ Effective Date ”)
when it is approved by the Company’s stockholders, which approval must be
obtained within twelve (12) months of the adoption of this Plan. No Awards shall
be granted pursuant to the Plan after the tenth (10th) anniversary of the
Effective Date. Notwithstanding the foregoing, the Plan may be terminated at
such earlier time as the Board may determine. Termination of the Plan will not
affect the rights and obligations of the Participants and the Company arising
under Awards theretofore granted and then in effect.

5. Effect on Prior Plan. On and after the Effective Date, no further grants or
awards shall be made under the Prior Plan. Grants and awards made under the
Prior Plan before the Effective Date, however, shall continue in effect in
accordance with their terms.

6. Shares Subject to the Plan and to Awards

(a) Aggregate Limits. The aggregate number of Common Shares issuable pursuant to
all Awards shall equal 4,700,000, plus (i) any Common Shares that were
authorized for issuance under the Prior Plan that, as of the Effective Date,
remain available for issuance under the Prior Plan (not including any Common
Shares that are subject to, as of the Effective Date, outstanding awards under
the Prior Plan or any Common Shares that prior to the Effective Date were issued
pursuant to awards granted under the Prior Plan) and (ii) any Common Shares
subject to awards granted under the Prior Plan that are terminated, expire
unexercised, forfeited or settled in cash. Any Common Shares granted as Options
or Stock Appreciation Rights shall be counted against this limit as one
(1) share for every one (1) share granted. Any Common Shares granted as Awards
other than Options or Stock Appreciation Rights shall be counted against this
limit as one and one-half (1.5) shares



--------------------------------------------------------------------------------

for every one (1) share granted. The aggregate number of Common Shares available
for grant under this Plan, the number of Common Shares subject to outstanding
Awards, and the number of Common Shares set forth in the proviso of the
preceding sentence shall be subject to adjustment as provided in Section 12. The
Common Shares issued pursuant to Awards granted under this Plan may be shares
that are authorized and unissued or shares that were reacquired by the Company,
including shares purchased in the open market.

(b) Issuance of Shares. Common Shares subject to an Award or to an award under
the Prior Plan that are terminated, expire unexercised, forfeited or settled in
cash shall be available for subsequent Awards under this Plan. Any Common Shares
that again become available for grant pursuant to this Article 6 shall be added
back as one (1) Common Share if such shares were subject to Options or Stock
Appreciation Rights granted under the Plan or options or stock appreciation
rights granted under the Prior Plan, and as one and one-half (1.5) Common Shares
if such shares were subject to Awards other than Options or Stock Appreciation
Rights granted under the Plan or subject to awards other than options or stock
appreciation rights granted under the Prior Plan. Shares subject to Options or
Stock Appreciation Rights that are exercised shall not be available for
subsequent awards. The following transactions involving Common Shares will not
result in additional Common Shares becoming available for subsequent Awards
under this Plan: (i) Common Shares tendered or withheld in payment of an Option;
(ii) Common Shares withheld or tendered for taxes; (iii) Common Shares that were
subject to a stock-settled Stock Appreciation Right and were not issued upon the
net settlement or net exercise of such Stock Appreciation Right; or (iv) Common
Shares repurchased on the open market with the proceeds of an Option exercise.

(c) Substitute Awards. Substitute Awards shall not reduce the Common Shares
authorized for issuance under the Plan or authorized for grant to a Participant
in any calendar year. Additionally, in the event that a company acquired by the
Company or any Subsidiary, or with which the Company or any Subsidiary combines,
has shares available under a pre-existing plan approved by shareholders and not
adopted in contemplation of such acquisition or combination, the shares
available for grant pursuant to the terms of such pre-existing plan (as
adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to the holders of common stock of the
entities party to such acquisition or combination) may be used for Awards under
the Plan and shall not reduce the Common Shares authorized for issuance under
the Plan; provided that Awards using such available shares shall not be made
after the date awards or grants could have been made under the terms of the
pre-existing plan, absent the acquisition or combination, and shall only be made
to individuals who were employees, directors or consultants of such acquired or
combined company before such acquisition or combination.

(d) Tax Code Limits. The aggregate number of Common Shares subject to Awards
granted under this Plan during any calendar year to any one Participant shall
not exceed 1,250,000, which number shall be calculated and adjusted pursuant to
Section 12 only to the extent that such calculation or adjustment will not
affect the status of any Award intended to qualify as “performance based
compensation” under Section 162(m) of the Code. The aggregate number of Common
Shares that may be issued pursuant to the exercise of Incentive Stock Options
granted under this Plan shall not exceed 4,000,000, which number shall be
calculated and adjusted pursuant to Section 12 only to the extent that such
calculation or adjustment will not affect the status of any Option intended to
qualify as an “incentive stock option” under Section 422 of the Code. The
maximum amount payable pursuant to that portion of a Performance Unit granted
under this Plan for any calendar year to any Participant that is intended to
satisfy the requirements for “performance based compensation” under
Section 162(m) of the Code shall not exceed $5,000,000.

7. Options. Options may be granted at any time and from time to time to
Participants selected by the Committee. No Participant shall have any rights as
a stockholder with respect to any Common Shares subject to Option hereunder
until such shares have been issued. Each Option shall be evidenced by an Award
Agreement. Options granted pursuant to the Plan may, but need not be identical;
provided that each Option must contain and be subject to the following terms and
conditions:

(a) Purchase Price. The purchase price under each Option shall be established by
the Committee; provided that in no event will the purchase price be less than
the Fair Market Value of a Common Share on the date of grant, except for Options
granted to an employee of a company acquired by the Company in assumption and
substitution of options held by such employee at the time such company is
acquired.

(b) Payment of Purchase Price. Unless otherwise provided for by the Committee
and set forth in the applicable Award Agreement, the purchase price of any
Option may be paid (i) in cash, (ii) by the delivery, either actually or by
attestation, of previously owned Common Shares or (iii) by a combination the
foregoing. In addition, the purchase price may be paid through such cashless
exercise procedures permitted and established by the Committee, including an
irrevocable commitment by a broker to pay over such amount from a sale of the
Common Shares issuable under an Option, the delivery of previously owned Common
Shares and withholding of Common Shares otherwise deliverable upon exercise.

(c) Option Vesting. The Committee shall have the right to make the timing of the
ability to exercise any Option subject to continued employment, the passage of
time and/or such performance requirements as deemed appropriate by the
Committee.

(d) Option Term. Each Option shall expire within a period of not more than ten
(10) years from the date of grant.



--------------------------------------------------------------------------------

(e) Termination of Employment. The Award Agreement evidencing the grant of each
Option shall set forth the terms and conditions applicable to such Option upon a
termination or change in the status of the employment or service of the
Participant with the Company or a Subsidiary, which shall be as the Committee
may, in its discretion, determine.

(f) Incentive Stock Options. Notwithstanding anything to the contrary in this
Section 7, in the case of the grant of an Option intending to qualify as an
Incentive Stock Option, if the Participant owns stock possessing more than 10%
of the combined voting power of all classes of stock of the Company (a “ 10%
Shareholder ”), the purchase price of such Option must be at least 110% of the
Fair Market Value of a Common Share on the date of grant and the Option must
expire within a period of not more than five (5) years from the date of grant.
Notwithstanding anything in this Section 7 to the contrary, Options designated
as Incentive Stock Options shall not be eligible for treatment under the Code as
Incentive Stock Options (and will be deemed to be nonqualified stock options) to
the extent that either (i) the aggregate Fair Market Value of the Common Shares
(determined as of the time of grant) with respect to which such Options are
exercisable for the first time by the Participant during any calendar year
(under all plans of the Company and any Subsidiary) exceeds $100,000, taking
Options into account in the order in which they were granted, or (ii) such
Options remain exercisable and unexercised for more than three (3) months
following a termination of employment (or such other period of time provided in
Section 422 of the Code).

(g) No Repricing without Shareholder Approval. Other than in connection with a
change in the Company’s capitalization (as described in Section 12), the Company
may not, without the approval of stockholders, “reprice” any Options. For
purposes of this Plan, the term “reprice” means reducing the exercise price of
outstanding Options or canceling outstanding Options with a purchase price in
excess of Fair Market Value in exchange for cash, new Options with a lower
exercise price or other Awards.

8. Stock Appreciation Rights. Stock Appreciation Rights may be granted to
Participants from time to time either in tandem with or as a component of other
Awards or not in conjunction with other Awards. The provisions of Stock
Appreciation Rights may, but need not be the same with respect to each grant or
each recipient. Any Stock Appreciation Right granted in tandem with an Option
may be granted at the same time such Option is granted or at any time thereafter
before the exercise or expiration of such Option. All Stock Appreciation Rights
under the Plan shall be subject to the same terms and conditions applicable to
Options (as set forth in Section 7), including no repricing; provided, however,
that Stock Appreciation Rights granted in tandem with a previously granted
Option shall be subject to the terms and conditions of such Option. Subject to
the provisions of Section 7, the Committee may impose such other conditions or
restrictions on any Stock Appreciation Right as it shall deem appropriate,
including, but not limited to, a limit on the amount payable with respect to any
Stock Appreciation Right. Stock Appreciation Rights may be settled in Common
Shares, cash, or combination thereof, as determined by the Committee.

9. Restricted Stock and Stock Units. Restricted Stock and Stock Units may be
granted at any time and from time to time to Participants selected by the
Committee. Restricted Stock is an award of Common Shares the issuance,
retention, vesting and/or transferability of which is subject during specified
periods of time to such conditions (including continued employment or
performance conditions) and terms as the Committee deems appropriate. Stock
Units are Awards denominated in units of Common Shares under which the issuance
of Common Shares is subject to such conditions (including continued employment
or performance conditions) and terms as the Committee deems appropriate. Each
grant of Restricted Stock and Stock Units shall be evidenced by an Award
Agreement. Unless determined otherwise by the Committee, the value of each Stock
Unit will be equal to one Common Share. Restricted Stock and Stock Units granted
pursuant to the Plan may, but need not be identical, but each grant of
Restricted Stock and Stock Units must contain and be subject to the following
terms and conditions:

(a) Number of Shares Subject to Award. Each Award Agreement evidencing a grant
of Restricted Stock or Stock Units shall contain provisions regarding the number
of Common Shares or Stock Units subject to such Award or a formula for
determining such number and restrictions on the transferability of the shares or
units. Common Shares issued under a Restricted Stock Award may be issued in the
name of the Participant and held by the Participant or held by the Company, in
each case, as the Committee may provide.

(b) Form of Payment. To the extent determined by the Committee, Stock Units may
be satisfied or settled in Common Shares, cash or a combination thereof.

(c) Section 83(b) Election. The Committee may provide in an Award Agreement for
an agreement between the Company and the holder of an Award of Restricted Stock
as to whether or not such holder will be permitted to make an election under
Section 83(b) of the Code with respect to the unvested Common Shares subject to
the Award.

(d) Vesting. The grant, issuance, retention, vesting and/or settlement of shares
subject to Awards of Restricted Stock and Stock Units shall occur at such time
and in such installments as determined by the Committee or under criteria
established by the Committee. The Committee shall have the right to make the
timing of the grant and/or the issuance, ability to retain, vesting and/or
settlement of such shares subject to Awards of Restricted Stock and under Stock
Units subject to continued employment, passage of time and/or such performance
criteria as deemed appropriate by the Committee; provided that in no event shall
the grant, issuance, retention, vesting and/or settlement of shares under
Restricted Stock or Stock Unit Awards that is based on performance criteria be
subject to a performance period of less than one (1) year. Notwithstanding
anything to the contrary herein, the performance criteria for any Restricted
Stock or Stock Unit that is intended to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code shall be a
measure based on one or more



--------------------------------------------------------------------------------

Qualifying Performance Criteria selected by the Committee and specified at the
time the Restricted Stock or Stock Unit is granted. The Committee shall certify
the extent to which any Qualifying Performance Criteria has been satisfied, and
the amount payable as a result thereof, prior to payment, vesting and/or
settlement of any Restricted Stock or Stock Unit that is intended to satisfy the
requirements for “performance-based compensation” under Section 162(m) of the
Code.

(e) Discretionary Adjustments and Limits. Subject to the limits imposed under
Section 162(m) of the Code for Awards that are intended to qualify as
“performance based compensation,” notwithstanding the satisfaction of any
performance goals, the number of Common Shares granted, issued, retainable
and/or vested under an Award of Restricted Stock or Stock Units on account of
either financial performance or personal performance evaluations may, to the
extent specified in the Award Agreement, be reduced, but not increased, by the
Committee on the basis of such further considerations as the Committee shall
determine.

(f) Voting Rights. Unless otherwise determined by the Committee:
(i) Participants holding shares of Restricted Stock granted hereunder may
exercise full voting rights with respect to those shares during the period of
restriction and (ii) Participants shall have no voting rights with respect to
Common Shares underlying Stock Units unless and until such shares are reflected
as issued and outstanding shares on the Company’s stock ledger.

(g) Dividends and Distributions. Participants in whose name Restricted Stock is
granted shall be entitled to receive all dividends and other distributions paid
with respect to those shares, unless determined otherwise by the Committee. Any
such dividends or distributions will be subject to the same restrictions on
transferability as the Restricted Stock with respect to which they were
distributed.

(h) Termination of Employment. The Award Agreement evidencing the grant of an
Award of Restricted Stock or Stock Units shall set forth the terms and
conditions applicable to such Award upon a termination or change in the status
of the employment or service of the Participant with the Company or a
Subsidiary, which shall be as the Committee may, in its discretion, determine.

10. Performance Units. Each Performance Unit Award will confer upon the
Participant the opportunity to earn a future payment tied to the level of
achievement with respect to one or more performance criteria. Performance Units
granted pursuant to the Plan may, but need not be identical, but each grant of
Performance Units must contain and be subject to the following terms and
conditions:

(a) General. The Committee shall determine and set forth in an Award Agreement
provisions regarding: (i) the target and maximum amount payable to the
Participant under the Performance Unit Award, (ii) restrictions on the
alienation or transfer of the Performance Unit or Common Shares subject thereto
prior to actual payment and (iii) forfeiture provisions.

(b) Performance Criteria. The Committee shall establish the performance criteria
and level of achievement versus these criteria that shall determine the target
and maximum amount payable under a Performance Unit, which criteria may be based
on financial performance and/or personal performance evaluations. The Committee
shall also establish the term of the performance period as to which performance
shall be measured for determining the amount of any payment, which shall not be
less than one year, except, in either case, in the event of the Participant’s
death or disability or a Change of Control. Notwithstanding anything to the
contrary herein, the performance criteria for any portion of a Performance Unit
that is intended by the Committee to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code shall be a
measure based on one or more Qualifying Performance Criteria selected by the
Committee and specified at the time the Performance Unit is granted. The
Committee shall certify the extent to which any Qualifying Performance Criteria
has been satisfied, and the amount payable as a result thereof, prior to
payment, vesting and/or settlement of any Performance Unit that is intended to
satisfy the requirements for “performance-based compensation” under
Section 162(m) of the Code.

(c) Timing and Form of Payment. The Committee shall determine the timing of
payment of any Performance Unit. Payment of the amount due under a Performance
Unit may be made in cash, in Common Shares or a combination thereof, as
determined by the Committee. The Committee may provide for or, subject to such
terms and conditions as the Committee may specify, may permit a Participant to
elect for the payment of any Performance Unit to be deferred to a specified date
or event.

(d) Discretionary Adjustments. Notwithstanding satisfaction of any performance
goals, the amount paid under a Performance Unit on account of either financial
performance or personal performance evaluations may be reduced by the Committee
on the basis of such further considerations, as the Committee shall determine.

11. Dividend Equivalents. Dividend Equivalents may be granted to Participants
independently or in tandem with any Award other than an Option or Stock
Appreciation Right. Dividend Equivalents are payable in cash, Common Shares, or
Stock Units in an amount equivalent to the dividends that would have been paid
on Common Shares had the shares been outstanding from the date an Award was
granted. Dividend Equivalents may be granted with conditions as determined by
the Committee, including that such amounts (if any) shall be deemed to have been
reinvested in additional Common Shares, and shall be evidenced by an Award
Agreement.



--------------------------------------------------------------------------------

12. Adjustment of and Changes in the Stock

(a) In the event that the number of Common Shares of the Company shall be
increased or decreased through a reorganization, reclassification, combination
of shares, stock split, reverse stock split, spin-off, dividend (other than
regular, cash dividends), or otherwise, each Common Share of the Company which
has been authorized for issuance under the Plan, whether such share is then
currently subject to or may become subject to an Award under the Plan, as well
as the per share limits set forth in Section 6 of this Plan, shall be
proportionately adjusted by the Committee to reflect such increase or decrease.
The terms of any outstanding Award shall also be adjusted by the Committee as to
price, number of Common Shares subject to such Award and other terms to reflect
the foregoing events.

(b) Subject to Section 13, in the event there shall be any other change in the
number or kind of outstanding Common Shares of the Company, or any stock or
other securities into which such Common Shares shall have been changed, or for
which it shall have been exchanged, whether by reason of a change of control,
other merger, consolidation or otherwise, the Committee shall, in its sole
discretion, determine the appropriate adjustment, if any, to be effected.
Notwithstanding anything to the contrary herein, any adjustment to Options
granted pursuant to this Plan intended to qualify as Incentive Stock Options
shall comply with the requirements, provisions and restrictions of the Code.

(c) No right to purchase fractional shares shall result from any adjustment in
Awards pursuant to this Section 12. In case of any such adjustment, the shares
subject to the Award shall be rounded down to the nearest whole share.

13. Effect of a Change of Control. Unless otherwise provided for under the terms
of a transaction constituting a Change of Control, the Committee may, through an
Award Agreement or otherwise, provide that any or all of the following shall
occur in connection with a Change of Control, or upon termination of the
Participant’s employment following a Change of Control: (a) the acceleration of
the vesting and, if applicable, exercisability of any outstanding Award, or
portion thereof, or the lapsing of any conditions of restrictions on or the time
for payment in respect of any outstanding Award, or portion thereof, (b) the
substitution for Common Shares subject to any outstanding Award, or portion
thereof, stock or other securities of the surviving corporation or any successor
corporation to the Company, or a parent or subsidiary thereof, in which event
the aggregate purchase or exercise price, if any, of such Award, or portion
thereof, shall remain the same, (c) the conversion of any outstanding Award, or
portion thereof, into a right to receive cash or other property upon or
following the consummation of the Change of Control in an amount equal to the
value of the consideration to be received by holders of Common Shares in
connection with such transaction for one Common Share, less the per share
purchase or exercise price of such Award, if any, multiplied by the number of
Common Shares subject to such Award, or a portion thereof, and/or (d) the
cancellation of any outstanding and unexercised Awards upon or following the
consummation of the Change of Control. Any actions or determinations of the
Committee pursuant to this Section 13 may, but need not be uniform as to all
outstanding Awards, and the Committee may, but need not treat all holders of
outstanding Awards identically.

14. Qualifying Performance-Based Compensation

(a) General. The Committee may specify that the grant, retention, vesting, of
issuance any Award, or the amount to be paid out under any Award, be subject to
or based on Qualifying Performance Criteria or other standards of financial
performance and/or personal performance evaluations. Notwithstanding
satisfaction of any performance goals, the number of Common Shares issued or the
amount paid under an Award may, to the extent specified in the Award Agreement,
be reduced by the Committee on the basis of such further considerations as the
Committee in its sole discretion shall determine.

(b) Qualifying Performance Criteria. For purposes of this Plan, the term “
Qualifying Performance Criteria ” shall mean any one or more of the following
performance criteria, either individually, alternatively or in any combination,
applied to either the Company as a whole or to a business unit or Subsidiary,
either individually, alternatively or in any combination, and measured either
annually or cumulatively over a period of years, on an absolute basis or
relative to a pre-established target, to previous years’ results or to a
designated comparison group, in each case as specified by the Committee:
(i) cash flow (before or after dividends), (ii) earnings per share (including
earnings before interest, taxes, depreciation and amortization), (iii) stock
price, (iv) return on equity, (v) total stockholder return, (vi) return on
capital (including return on total capital or return on invested capital),
(vii) return on assets or net assets, (viii) market capitalization,
(ix) economic value added, (x) debt leverage (debt to capital), (xi) revenue,
(xii) income or net income, (xiii) operating income, (xiv) operating profit or
net operating profit, (xv) operating margin or profit margin, (xvi) return on
operating revenue, (xvii) cash from operations, (xviii) operating ratio,
(xix) operating revenue, or (xx) customer service. To the extent consistent with
Section 162(m) of the Code, the Committee may appropriately adjust any
evaluation of performance under a Qualifying Performance Criteria to exclude any
of the following events that occurs during a performance period: (i) asset
write-downs, (ii) litigation, claims, judgments or settlements, (iii) the effect
of changes in tax law, accounting principles or other such laws or provisions
affecting reported results, (iv) accruals for reorganization and restructuring
programs and (v) any extraordinary, unusual or non-recurring items as described
in FASB ASC Subtopic 225-20 and/or in management’s discussion and analysis of
financial condition and results of operations appearing in the Company’s Forms
10-K or 10-Q for the applicable year.

15. Transferability. Unless the Committee specifies otherwise, each Award may
not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated by a Participant other than by will or the laws of descent and
distribution, and each Option and Stock Appreciation Right granted hereunder
shall be exercisable only by the Participant during his or her lifetime.
Notwithstanding anything herein to the contrary, in no event with Options or
Stock Appreciation Rights be transferable for value or consideration.



--------------------------------------------------------------------------------

16. Compliance with Laws and Regulations. This Plan, the grant, issuance,
vesting, exercise and settlement of Awards thereunder, and the obligation of the
Company to sell, issue or deliver shares under such Awards, shall be subject to
all applicable foreign, federal, state and local laws, rules and regulations and
to such approvals by any governmental or regulatory agency as may be required.
The Company shall not be required to register in a Participant’s name or deliver
any shares prior to the completion of any registration or qualification of such
shares under any foreign, federal, state or local law or any ruling or
regulation of any government body, which the Committee shall determine to be
necessary or advisable. No Option shall be exercisable and no shares shall be
issued and/or transferable under any other Award unless a registration statement
with respect to the shares underlying such Award is effective and current or the
Company has determined that such registration is unnecessary. In the event an
Award is granted to or held by a Participant who is employed or providing
services outside the United States, the Committee may, in its sole discretion,
modify the provisions of such Award to comply with applicable foreign law.

17. Withholding. To the extent required by applicable federal, state, local or
foreign law, a Participant shall be required to satisfy, in a manner
satisfactory to the Company, any withholding tax obligations that arise with
respect to an Award. The Company and its Subsidiaries shall not be required to
issue Common Shares, make any payment or to recognize the transfer or
disposition of Common Shares until such obligations are satisfied. The Committee
may permit these obligations to be satisfied by having the Company withhold a
portion of the Common Shares that otherwise would be issued to the Participant
in connection with the Award, or by the Participant tendering (either actually
or by attestation) Common Shares previously acquired.

18. Administration of the Plan

(a) Committee of the Plan. The Plan shall be administered by the Committee which
shall be the Compensation Committee of the Board or, in the absence of a
Compensation Committee, the Board itself; provided, however, that (i) with
respect to any Award that is intended to satisfy the conditions of Rule 16b-3
under the Securities Exchange Act of 1934, as amended (the “ Exchange Act ”) the
term “Committee” shall refer to a committee of two or more “non-employee
directors” as determined for purposes of applying Exchange Act Rule 16b-3; and
(ii) with respect to any Award that is intended to qualify as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the term
“Committee” shall refer to a committee of two or more “outside directors” as
determined for purposes of applying Section 162(m) of the Code. Subject to the
provisions of Section 16 of the Exchange Act and Section 162(m) of the Code, any
power of the Committee may also be exercised by the Board. The Compensation
Committee may by resolution authorize one or more officers of the Company to
perform any or all things that the Committee is authorized and empowered to do
or perform under the Plan; provided, however, that the resolution so authorizing
such officer or officers shall specify the total number of Awards (if any) such
officer or officers may award pursuant to such delegated authority, and any such
Award shall be subject to the form of Award Agreement theretofore approved by
the Compensation Committee. No such officer shall designate himself or herself
as a recipient of any Awards granted under authority delegated to such officer.

(b) Powers of Committee. Subject to the express provisions of this Plan, the
Committee shall be authorized and empowered to do all things that it determines
to be necessary or appropriate in connection with the administration of this
Plan, including, without limitation: (i) to prescribe, amend and rescind rules
and regulations relating to this Plan and to define terms not otherwise defined
herein; (ii) to determine which persons are Participants, to which of such
Participants, if any, Awards shall be granted hereunder and the timing of any
such Awards; (iii) to grant Awards to Participants and determine the terms and
conditions thereof, including the number of Common Shares subject to Awards and
the exercise or purchase price of such Common Shares and the circumstances under
which Awards become exercisable or vested or are forfeited or expire, which
terms may but need not be conditioned upon the passage of time, continued
employment, the satisfaction of performance criteria, the occurrence of certain
events (including a Change of Control), or other factors; (iv) to establish and
verify the extent of satisfaction of any performance goals or other conditions
applicable to the grant, issuance, exercisability, vesting and/or ability to
retain any Award; (v) to prescribe and amend the terms of the agreements or
other documents evidencing Awards made under this Plan (which need not be
identical) and the terms of or form of any document or notice required to be
delivered to the Company by Participants under this Plan; (vi) to determine the
extent to which adjustments are required pursuant to Section 12; (vii) to
interpret and construe this Plan, any rules and regulations under this Plan and
the terms and conditions of any Award granted hereunder, and to make exceptions
to any such provisions in if the Committee, in good faith, determines that it is
necessary to do so in light of extraordinary circumstances and for the benefit
of the Company; (viii) to approve corrections in the documentation or
administration of any Award; and (ix) to make all other determinations deemed
necessary or advisable for the administration of this Plan. The Committee may,
in its sole and absolute discretion, without amendment to the Plan, waive or
amend the operation of Plan provisions respecting exercise after termination of
employment or service to the Company or an Affiliate and, except as otherwise
provided herein, adjust any of the terms of any Award. The Committee may also
(A) accelerate the date on which any Award granted under the Plan becomes
exercisable or (B) accelerate the vesting date or waive or adjust any condition
imposed hereunder with respect to the vesting or exercisability of an Award,
provided that the Committee, in good faith, determines that such acceleration,
waiver or other adjustment is necessary or desirable in light of extraordinary
circumstances.

(c) Determinations by the Committee. All decisions, determinations and
interpretations by the Committee regarding the Plan, any rules and regulations
under the Plan and the terms and conditions of or operation of any Award granted
hereunder, shall be final and binding on all Participants, beneficiaries, heirs,
assigns or other persons holding or claiming rights under the Plan or any Award.



--------------------------------------------------------------------------------

19. Amendment of the Plan or Awards. The Board may amend, alter or discontinue
this Plan and the Committee may amend, or alter any agreement or other document
evidencing an Award made under this Plan; provided that, except as provided
pursuant to the provisions of Sections 13 and 14, to the extent necessary under
any applicable law, regulation or New York Stock Exchange or other applicable
listing requirement, no amendment shall be effective unless approved by the
stockholders of the Company in accordance with applicable law, regulation or New
York Stock Exchange or other applicable listing requirement. In addition, no
amendment or alteration to the Plan or an Award or Award Agreement shall be made
that would materially impair the rights of the holder of an Award, without such
holder’s consent, provided that no such consent shall be required if the
Committee determines in its sole discretion that such amendment or alteration
either is required or advisable in order for the Company, the Plan or the Award
to satisfy any law or regulation or to meet the requirements of or avoid adverse
financial accounting consequences under any accounting standard.

20. No Liability of Company. The Company and any Subsidiary or affiliate which
is in existence or hereafter comes into existence shall not be liable to a
Participant or any other person as to: (i) the non-issuance or sale of Common
Shares as to which the Company has been unable to obtain from any regulatory
body having jurisdiction the authority deemed by the Company’s counsel to be
necessary to the lawful issuance and sale of any shares hereunder; and (ii) any
tax consequence expected, but not realized, by any Participant or other person
due to the receipt, exercise or settlement of any Award granted hereunder.

21. Non-Exclusivity of Plan. Neither the adoption of this Plan by the Board nor
the submission of this Plan to the stockholders of the Company for approval
shall be construed as creating any limitations on the power of the Board or the
Committee to adopt such other incentive arrangements as either may deem
desirable, including without limitation, the granting of restricted stock or
stock options otherwise than under this Plan, and such arrangements may be
either generally applicable or applicable only in specific cases.

22. Governing Law. This Plan and any Award Agreements or other documents
hereunder shall be interpreted and construed in accordance with the laws of the
State of Delaware and applicable U.S. federal law, without reference to
principles of conflict of laws. Any reference in this Plan or in the Award
Agreement or other document evidencing any Awards to a provision of law or to a
rule or regulation shall be deemed to include any successor law, rule or
regulation of similar effect or applicability.

23. Compliance with Section 409A of the Code. This Plan is intended to comply
and shall be administered in a manner that is intended to comply with
Section 409A of the Code and shall be construed and interpreted in accordance
with such intent. To the extent that an Award or the payment, settlement or
deferral thereof is subject to Section 409A of the Code, the Award shall be
granted, paid, settled or deferred in a manner that will comply with
Section 409A of the Code, including regulations or other guidance issued with
respect thereto, except as otherwise determined by the Committee. Any provision
of this Plan that would cause the grant of an Award or the payment, settlement
or deferral thereof to fail to satisfy Section 409A of the Code shall be amended
to comply with Section 409A of the Code on a timely basis, which may be made on
a retroactive basis, in accordance with regulations and other guidance issued
under Section 409A of the Code.

24. No Right to Employment, Reelection or Continued Service. Nothing in this
Plan or any Award Agreement shall interfere with or limit in any way the right
of the Company, its Subsidiaries and/or its affiliates to terminate any
Participant’s employment, service on the Board or service for the Company at any
time or for any reason not prohibited by law, nor confer upon any Participant
any right to continue his or her employment or service for any specified period
of time.